Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00199-CV

                        PHYLLIS TRAGER, Appellant
                                        V.

               DOW CORNING CORPORATION AND
          DOW CORNING WRIGHT CORPORATION, Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                    Trial Court Cause No. 1992-25394IH


              MEMORANDUM                         OPINION
      This is an appeal from an order signed January 29, 2013. On April 17, 2013,
appellant, Phyllis Trager, filed an unopposed motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.
                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Christopher.